Citation Nr: 0523163	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318, to include the question of whether a timely and 
complete substantive appeal was filed. 

3.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1971.  He died in February 1999.  The appellant is his widow.

By rating action in March 1999, the RO denied the appellant's 
claim for the cause of the veteran's death, as well as denied 
DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318, as not well grounded; and denied dependents' 
educational assistance benefits under 38 U.S.C.A. Chapter 35.  
The appellant filed a notice of disagreement (NOD) in May 
1999, and the RO issued a statement of the case (SOC) in 
December 1999.  The December 1999 SOC establishes eligibility 
for dependents' educational assistance benefits under 
38 U.S.C.A. Chapter 35.  The appellant filed a substantive 
appeal, without signature, in January 2000.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the well grounded requirement, and provided for 
the re-adjudication of claims denied as not well grounded 
between July 1999 and November 2000.  See Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000). 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision that re-adjudicated 
and denied service connection for the cause of the veteran's 
death, and denied dependents' educational assistance benefits 
under 38 U.S.C.A. Chapter 35.  The appellant filed a NOD in 
November 2002, and the RO issued a SOC in February 2004.  The 
appellant filed a substantive appeal in March 2004.

In December 2004, the appellant testified before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  During the hearing, 
the appellant submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2004).

For reasons expressed below, the Board has recharacterized 
the issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318, to include the question of 
whether a timely and complete substantive appeal has been 
filed.  Each of the matters on appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant when further action, on her 
part, is required.


REMAND

During the veteran's lifetime, service connection was 
established for post-traumatic stress disorder (PTSD), rated 
as 70 percent disabling, from October 31, 1997.  The RO also 
assigned an effective date of October 31, 1997, for the award 
of total disability rating based on individual 
unemployability (TDIU) benefits, and for eligibility to 
dependents' educational assistance benefits under 38 U.S.C.A. 
Chapter 35.

The appellant contends that service connection for the cause 
of the veteran's death is warranted because the veteran had 
severe symptoms of PTSD, including flashbacks, and that his 
anxiety would often trigger asthmatic attacks.  A July 1999 
medical statement by a VA staff psychiatrist indicates that 
the veteran died of complications related to an asthma 
attack, and that stress was one of several precipitant 
factors of the veteran's asthma attacks.  The Board notes 
that the death certificate of record simply states that the 
veteran's death on February 14, 1999, was due to entirely 
natural causes. Under these circumstances, the RO should 
specifically seek the appellant's authorization for release 
of the veteran's terminal medical records from the Montefiore 
Medical Center in New York, New York, from February 5, 1999, 
through February 14, 1999.  These pertinent records have not 
been obtained.

Pertinent to the claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318, the Board points out that 
an appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004).  

A claimant's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  See also 38 C.F.R. 
§ 20.202.  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the claimant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this matter, the RO determined that the appellant's claim 
for DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 was not well grounded.  The RO notified the appellant 
of that decision by letter of April 26, 1999.  While an NOD 
was received on May 11, 1999, and a SOC was issued on 
December 2, 1999, the RO received a VA Form 9, without 
signature, from the appellant on January 28, 2000, as to this 
issue.  It does not appear that there is any correspondence 
from either the appellant or her representative that may be 
construed as a timely and complete Substantive Appeal, or a 
timely request for an extension of time to file a complete 
Substantive Appeal.  

The Board notes that because the RO has not considered the 
question of whether a timely and complete substantive appeal 
as to the denial of the matter on appeal was filed, the 
appellant and her representative have not been furnished the 
pertinent legal authority governing the question of 
timeliness and proper completion of the substantive appeal, 
and afforded the opportunity to provide written or other 
response.  Accordingly, the RO should adjudicate the question 
of whether a timely and complete substantive appeal was 
filed, in the first, instance, to avoid any prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pertinent to the claim on appeal for dependents' educational 
assistance benefits under 38 U.S.C.A. Chapter 35, the Board 
points out that the December 1999 SOC establishes eligibility 
for such benefits.  However, it appears that the RO re-
adjudicated the claim in September 2002, and denied 
eligibility for such benefits without findings of any clear 
and unmistakable error in the December 1999 SOC.  As such, 
the record on appeal with respect to this issue remains 
inconsistent, and the RO should readjudicate the claim on 
appeal and clarify the matter appropriately in a separate 
rating action.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the appellant to submit all 
pertinent evidence in her possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the appellant 
provide authorization to enable VA to 
obtain the veteran's terminal medical 
records from the Montefiore Medical 
Center in New York, New York, from 
February 5, 1999, through February 14, 
1999.  The RO should also invite the 
appellant to submit all pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should readjudicate the issue 
of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318, to 
include the question of whether a timely 
and complete substantive appeal as to 
that determination was filed, in light of 
all pertinent evidence and all legal 
authority (to include 38 C.F.R. 
§§ 20.200, 20.202, and 20.302).

4.  The RO should readjudicate the issue 
of entitlement to dependents' educational 
assistance benefits under 38 U.S.C.A. 
Chapter 35, and issue a separate rating 
action clarifying whether such benefits 
have been established, in light of all 
pertinent evidence and all legal 
authority.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




